Citation Nr: 1513487	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left ankle disability.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Reason for Remand: To schedule a VA examination.

The Veteran filed a claim for service connection for a left ankle disability.  He avers that he broke his ankle during service and has had residual symptoms since service.  He submitted a photo of himself with a cast around his left ankle.  VA treatment records show complaints of left ankle pain and limitation of motion of the left ankle.

A VA examination has not been provided.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

In this case, there is objective evidence of left ankle symptomatology.  Further, the Veteran is competent to report pain and limitation of motion and to report that his symptoms began during and continued since service.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Based upon the above, it appears that there is an indication that there may be a nexus between a current left ankle disability and active service.  As such, the duty to provide VA examinations is triggered.  McLendon, 20 Vet. App. at 83-86.



Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle disabilities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has a current disability of the left ankle.

For each identified disability, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability(ies) had its onset during active service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




